Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2007

Meanor v. Wilcox
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5059




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Meanor v. Wilcox" (2007). 2007 Decisions. Paper 732.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/732


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-274                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-5059
                                   ________________

                                  RUSSELL MEANOR,

                                           Appellant

                                             v.

                         DR. WILCOX; BEAVER COUNTY
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 06-cv-00249J)
                       District Judge: Honorable Kim R. Gibson
                    _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    June 21, 2007

    BEFORE: MCKEE, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES


                                  (Filed July 18, 2007 )

                               _______________________

                                       OPINION
                               _______________________
PER CURIAM

       Russell Meanor, a pro se Pennsylvania state prisoner, appeals from the District

Court’s dismissal of his complaint for failure to exhaust administrative remedies as
required by 42 U.S.C. § 1997e(a). Because this appeal does not present a substantial

question, we will summarily affirm the District Court’s decision. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.

       Meanor alleges that while he was confined at Beaver County Jail for pretrial

detention, defendants Wilcox and Beaver County violated his civil rights when Wilcox,

the Beaver County physician, provided him with substandard medical care. According to

Meanor, Wilcox refused to treat his intestinal hernia to keep Beaver County from

incurring expenses. Wilcox allegedly gave Meanor ibuprofen for pain, but did nothing to

treat the underlying hernia. Meanor had an operation to repair his hernia at Altoona

Hospital several months after he was transferred to the Camp Hill state prison.

       The case was assigned to a Magistrate Judge, who denied the defendants’ motions

for summary judgment at the same time he ordered a hearing on the question of Meanor’s

exhaustion of administrative remedies. After an October 2, 2006 hearing, the Magistrate

Judge recommended that Meanor’s complaint be dismissed for failure to exhaust

administrative remedies. After considering Meanor’s objections, the District Judge

adopted the Magistrate Judge’s report and dismissed Meanor’s complaint. This appeal

followed, and Meanor has been granted leave to appeal in forma pauperis. We have

jurisdiction under 28 U.S.C. § 1291, and exercise plenary review over the District

Court’s decision. See Spruill v. Gillis, 372 F.3d 218, 226 (3d Cir. 2004). We review the

Magistrate Judge’s factual findings for clear error. See Watson v. Se. Pa. Transp. Auth.,


                                            2
207 F.3d 207, 224 (3d Cir. 2000).

       Under 42 U.S.C. § 1997e(a), prisoners must exhaust available administrative

remedies before bringing a civil rights action concerning prison conditions. See

Woodford v. Ngo, 126 S. Ct. 2378, 2382-83 (2006). We have interpreted this provision

to require not only that the inmate has no further process available to him, but also that

the inmate has engaged in “proper exhaustion,” that is, the inmate has reached this

endpoint only after having timely sought relief at every level available to him. Spruill,
372 F.3d at 230; see also Woodford, 126 S. Ct. at 2387. If an inmate fails to follow the

prison grievance policy, his claims are procedurally defaulted. Spruill, 372 F.3d at 227-

30.

       The Beaver County Jail Inmate Handbook informs that if “you [the inmate] feel

that someone, or some action taken against you is unfair or unjust, you may file a

grievance.” If informal resolution of the problem cannot be accomplished the inmate

“must fill out an inmate request form, checking the box marked grievance and filling out

the slip with all pertinent information.” The inmate is to give the request form to the

Housing Unit Officer, who forwards it to the next level of authority. The policy requires

the authorities to respond to the grievance within five business days, and the “Warden is

always the final step in the grievance/appeal process.” The handbook also provides a

process for submitting housing unit questions and matters, which entails filling out a

request form and placing it in the “appropriate agency box located in [the inmate’s]


                                             3
housing unit.” Here, although Meanor submitted at least four request slips seeking

changes in his bunk and work assignment, he never submitted a grievance (or request

form) complaining about his medical care.1

       Meanor defends his actions by asserting that he was never provided with the

inmate handbook which set forth the grievance procedure, and that he did not know that

he could file a complaint on the request forms.2 At the hearing before the Magistrate

Judge, the Warden testified that it was the jail’s policy to classify all inmates who

remained at the prison for more than a couple days and that the handbook is given to the

inmate at the time of classification. Apparently, however, the jail did not record whether

inmates in fact received the handbook. Meanor asserted that he never received a

handbook, and that he was unaware that any procedure existed to complain about

medical care.

       While Meanor’s frustration is understandable, the Magistrate Judge’s

determination that Meanor did not fulfill the exhaustion requirement must stand.

Regardless of whether Meanor received a handbook, the Magistrate Judge did not

believe Meanor’s testimony that he did not know that he could complain about the lack

       1
              In Meanor’s supplemental objection to the Magistrate Judge’s report, he
claimed for the first time that he submitted request slips complaining about his medical
care. He explained this contradiction to his testimony by stating that he was intimidated
during the hearing. The District Judge rejected these contentions in his memorandum
order dismissing the complaint.
       2
                At the hearing before the Magistrate Judge, Warden William J. Schouppe
testified that inmates could file grievances on request forms.

                                              4
of medical attention. As the Magistrate Judge’s finding that Meanor knew how to use

the prison administrative system to file a complaint is not clearly erroneous, we agree that

Meanor did not substantially comply with existing administrative remedies because he

did not even attempt to complain about his medical care. See Nyhuis v. Reno, 204 F.3d
65, 77-78 (3d Cir. 2000).

      For these reasons, we will thus summarily affirm the District Court’s October 26,

2006 Memorandum Order. See L.A.R. 27.4; I.O.P. 10.6. Meanor’s motion for

appointment of counsel is denied.




                                            5